Case 1:16-cr-00021-LDH Document 124 Filed 11/02/18 Page 1 of 2 PageID #: 700
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NDB                                               271 Cadman Plaza East
F. #2015R01322                                    Brooklyn, New York 11201



                                                  November 2, 2018

By ECF

The Honorable LaShann DeArcy Hall
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Xavier Oneal
                     Criminal Docket No. 16-21 (S-1)(LDH)


Dear Judge DeArcy Hall:

               The Court delegated setting restitution payment schedules to the Probation
Department when it ordered the defendant Xavier Oneal (ECF No. 113) to pay restitution.
The government respectfully requests that the Court modify the judgment by including
restitution payment schedules for the defendant.

               In addition to determining the amount of restitution owed to each victim, the
Court must “specify in the restitution order the manner in which, and the schedule according
to which, the restitution is to be paid.” 18 U.S.C. § 3664(f)(2). The Second Circuit has held
that the sentencing court’s authority to set a payment schedule in a restitution order is a
“judicial function,” which cannot be delegated to the Probation Department. United States v.
Porter, 41 F.3d 68, 71 (2d Cir. 1994); see also, e.g. United States v. Khafizov, 604 F. App’x
88, 90 (2d Cir. 2015); United States v. Green, 81 F. App’x 364, 367 (2d Cir. 2003); United
States v. Kowalewski, 8 F. App’x 19, 20-21 (2d Cir. 2001). The Probation Department
agrees that the Court cannot delegate the authority to set a payment schedule to the Probation
Department. Undersigned counsel apologizes to the Court for being unaware until now of
the need for the Court to set the restitution schedule.

               There is legal authority for modifying the payment schedule after sentencing,
so long as there is no change in the amount of restitution ordered. See United States v.
Kyles, 601 F.3d 78, 83 (2d Cir. 2010) (pre-MVRA case); see also United States v. Lochard,
Case 1:16-cr-00021-LDH Document 124 Filed 11/02/18 Page 2 of 2 PageID #: 701



555 F. App’x 94, 96 (2d Cir. 2014) (“A modification of the terms of payment of restitution is
not a modification in sentence.”).



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Nomi Berenson            s
                                                  Nomi D. Berenson
                                                  Assistant U.S. Attorney
                                                  718-254-6308


cc:    Clerk of the Court (LDH) (by ECF)
       Jean Barrett, Esq. (by ECF)
       Mark Gjelaj, Assistant Deputy Chief U.S. Probation Officer (by email)




                                              2
